Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action in merits.  Claims 1-20, are presently pending. Claims 1-13, 15-17, 19-20, after restriction requirement, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/19, 6/24/19, and 5/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Restriction Election
Applicant elects Species I, namely claims 2-6, 11, 16-17, and 19-20, without traverse, for further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0129885 A1, Potter et al. (hereinafter Potter) in view of US 2016/0180195 A1, Martinson et al. (hereinafter Martinson).
As to claim 1, Potter discloses a method for securely receiving delivery of a parcel, the method comprising: receiving a parcel delivery notification at a control circuit (Figs 1-2, 16; pars 0005-0007, receiving information regarding a delivery of a package to a structure);
monitoring an environment using a camera (Fig 16; pars 0005-0006, detect a delivery person arriving/near an entry to the structure with a camera); 
using an image processor circuit coupled to the camera, analyzing image information from the camera to validate the parcel delivery notification (Fig 17; pars 0005-0007, capture an image/video and perform analysis to determine delivery personnel/organization); 


Potter does not expressly disclose image information from the camera being analyzed using machine learning. Martinson, in the same or similar field of endeavor, further teaches object detection and classification of image data with deep convolutional neural networks (Figs 1-2, 4-5; pars 0015-0018, 0041, 0047, 0062, 0086, 0103, detecting and recognizing a person or a vehicle in the image)
Therefore, consider Potter and Martinson’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Martinson’s teachings on object classification techniques using neural network in Potter’s method in assisting in delivery personnel and vehicle detection.

As to claim 2, Potter as modified discloses the method of claim 1, wherein analyzing the image information to validate the parcel delivery notification includes determining whether known delivery personnel are detected in the image information from the camera (Potter: Figs 17, perform an analysis of the captured image, video, or both and determine an identity of the delivery person; pars 0007, 0021, 0076, 0104), and wherein providing the control signal to control operation of the barrier door includes providing instructions to open the barrier door when the known delivery personnel are detected 

As to claim 3, Potter as modified discloses the method of claim 1, wherein analyzing the image information to validate the parcel delivery notification includes determining whether a known delivery vehicle is detected in the image information from the camera (Potter: par 0076), and wherein providing the control signal to control operation of the barrier door includes providing instructions to open the barrier door when the known delivery vehicle is detected (Potter: par 0131).  

As to claim 4, Potter as modified discloses the method of claim 1, wherein analyzing the image information to validate the parcel delivery notification includes determining that known delivery personnel and/or a known delivery vehicle is not detected in the image information from the camera (Potter: pars 0042, 0062), and wherein providing the control signal to control operation of the barrier door includes providing instructions to close the barrier door or to maintain the barrier door in a closed position (Potter: pars 0008-0010, 0023, 0030, the suggested action to security and automation system being transmitted in response to detection results. Obviously, when the expected delivery personnel not detected, the door will not be opened with a security reason).  

As to claim 5, Potter as modified discloses the method of claim 1, further comprising using the image processor circuit, analyzing subsequent image information from the camera to detect when a delivery event corresponding to the parcel delivery notification 

As to claim 6, Potter as modified discloses the method of claim 1, further comprising when the parcel delivery notification is validated using the image information from the camera, then at least one of: recording video and/or audio information using the same camera or a different camera, the video and/or audio information corresponding in time with delivery of the parcel or corresponding in location with delivery of the parcel (Potter: Fig 14; par 0078, 0085, 0102); and 
notifying a user that a delivery event is underway at a premises monitored by the camera (Potter: pars 0011, 0016, 0057-0058); and 
providing a control signal from the control circuit to open the barrier door by a specified minimum opening amount to facilitate delivery of the parcel and inhibit entry of other unauthorized objects.  

As to claim 7, Potter as modified discloses the method of claim 1, further comprising providing a live video and/or audio feed from the camera to a user when the parcel delivery notification is validated using the image information from the camera (Potter: Figs 9-10, 12-13, collect/capture and display video of visitor at entry point; pars 0005, 0017, 0021, 0041, 0073).  

As to claim 8, Potter as modified discloses the method of claim 1, wherein analyzing the image information from the camera using machine learning to validate the parcel delivery notification includes applying one or more frames from the camera as an input to a first neural network and, in response, receiving an indication of a likelihood that the one or more frames includes at least a portion of a specified object (Potter: Figs 1-3; pars 0005-0007;  Martinson: Figs 1, 2B, 3, 13, 18; pars 0041, 0050, 0100, 0106); and  wherein providing the control signal to control operation of the barrier door includes when the likelihood meets or exceeds a threshold likelihood criteria (Potter: pars 0012, 0057, 0066; Martinson: Figs 13, 14A 18; pars 0015-0017, 0041, 0061) ; and wherein the specified object includes one or more of the parcel, delivery personnel, or a delivery vehicle (Potter: Figs 13, 15-17; pars 0007-0010; Martinson: Figs 4A, 5; pars 0017, 0041).  

Claims 9-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Martinson and further in view of US 2012/0020524 A1, Ishikawa (hereinafter Ishikawa).

As to claim 10, Potter discloses an image-based machine learning system for using neural network processing to determine whether to operate a barrier door in an environment to automatically accept delivery of a parcel into a secure area, the system comprising: 
a first camera configured to receive a series of images of the environment, wherein each of the images corresponds to a different frame acquired at a different time (par 0082, receiving video image feed of the delivery in progress; par 0096, receiving image frames from ongoing video captured of an entry to a building/property); and an image processor circuit configured to:  


Potter does not expressly disclose select a third frame from among the multiple frames for full-frame analysis; apply the third frame as an input to a first neural network and in response determine a first indication of a likelihood that the third frame includes at least a portion of an image of a specified object; and provide an indication that the specified object is present in or absent from the environment based on the identified difference and on the determined first indication of the likelihood that the third frame includes at least a portion of an image of the specified object; wherein the specified object includes one or more of the parcel, delivery personnel, or a delivery vehicle.

Ishikawa, in the same or similar field of endeavor, further discloses select a third frame from among the multiple frames for full-frame analysis (pars 0177, 0179, 0202, 0244, selecting a frame, or a video segment for tracking the moving object); 
apply the third frame as an input to a first neural network and in response determine a first indication of a likelihood that the third frame includes at least a portion of an image of a specified object (pars 0201-0204, learning method for determining a person exists or not from an input frame using neural network).

Martinson, in the same or similar field of endeavor, additionally discloses provide an indication that the specified object is present in or absent from the environment based 

Therefore, consider Potter, Ishikawa, and Martinson’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Ishikawa and Martinson’s teachings on image frame analysis and specific object detection in Potter’s teachings to better identify deliverable personnel or vehicle and provide secure access of the structure accordingly.

As to claim 11, Potter as modified discloses the system of claim 10, further comprising a control circuit configured to operate the barrier door according to an open/close instruction signal (Potter: pars 0057, 0094, 0131); wherein the image processor circuit is configured to generate the open/close instruction signal based on the indication that the specified object is present in or absent from the environment (Potter: par 0131, instructions for unlocking and/or opening a door in response to a notice about visitor/event).  

As to claim 12, Potter as modified discloses the system of claim 10, wherein the first camera comprises a portion of a home or business automation system that includes multiple cameras and other sensors (Potter: Figs 1-3; pars 0004, 0113, 0127, 0139, home or business security and automation system including multiple cameras).  

As to claim 13, Potter as modified discloses the system of claim 10, further comprising a communication circuit coupled to the image processor circuit and the first camera, wherein the communication circuit is configured to provide video and/or audio information from the camera to a user when the specified object is indicated to be present in the environment (Fig 6: 625, communication module and transmitter module; pars 0012-0013, 0045, 0047).  

As to claim 9, it is rejected with the same reason as set forth in claim 10.

14. (Withdrawn)

As to claim 15, it is a method claim reciting functions and features essentially necessitated claim 10.  Rejection of claim 10 is therefore incorporated herein.

As to claim 16, it is rejected with the same reason as set forth in claim 11.

As to claim 17, Potter as modified discloses the method of claim 15, further comprising opening the barrier door when the information indicates the designated object is present in the environment (Potter: par 0131); providing information about delivery of a parcel through the barrier door to a user or to a sender of the parcel (Potter: pars 0005, 0041, 0094, communicate to the homeowner on the delivery of a parcel at the door); and 
recording audio and/or video information from the environment using the same or different camera, the recording being concurrent with or following the opening the barrier door (Potter: Fig 14; pars 0017, 0041, 0061, 0077); 
wherein providing the information about delivery of the parcel through the barrier door includes providing at least a portion of the recorded audio and/or video information (Potter: Fig 14; pars 0017, 0041, 0061, 0077).  

18. (Withdrawn)

As to claim 19, Potter as modified discloses the method of claim 15, further comprising receiving a parcel delivery notification at the first processor circuit (Potter: Figs 1-2, 16; pars 0005-0007, 0011, 0057, receiving information regarding a delivery of a package to a structure); and 
using the first processor circuit, determining a correspondence between the parcel delivery notification and the designated object (Potter: Fig 17; pars 0018, 0021-0022, the control processor associated with the doorbell system detects a delivery person arriving at or near an entry to the structure and broadcast instructions to the delivery person based on detecting (e.g. correspondence));  
wherein providing the control signal to the barrier control device includes providing a command to open or close a barrier door based on the correspondence between the parcel delivery notification and the designated object (Potter: Fig 17; pars 0012, 0057, 0066, 0069, 0070, 0077, 0099, based on analysis of delivery notification/communication, open/close or unlock/lock the door or access point of the structure (e.g. providing a command to control/operate on the door/access point of the structure); and 


As to claim 20, it is rejected with the same reason as set forth in claim 19. See citation and rejection in claim 19 (the processor circuit is the doorbell control panel of the doorbell system.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661